Citation Nr: 1213718	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for degenerative lumbar spine disease, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for thoracocervical spine disease, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for right knee tenosynovitis with bursitis, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for left knee tenosynovitis with bursitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for headaches, currently evaluated as 10 percent disabling. 

7.  Entitlement to an initial compensable evaluation for service-connected mood disorder.  

8.  Entitlement to an effective date prior to June 17, 2009 for a total rating due to unemployability caused by service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1996. 

This appeal to the Board of Veterans Appeals  (Board) arises from rating decisions of the Detroit, Michigan, Regional Office (RO), of the Department of Veterans Affairs (VA).  In November 2006, the RO denied service connection for PTSD.  In July 2008, the RO denied claims for a rating in excess of 20 percent for degenerative lumbar spine disease, and ratings in excess of 10 percent each for thoracocervical spine disease, headaches, and right and left knee tenosynovitis with bursitis.  In May 2009, the RO granted service connection for a mood disorder, evaluated as noncompensable.  In May 2010, the RO granted TDIU, with an effective date of June 17, 2009.  

In August 2009, the Board remanded the claims for additional development.  In August 2010, the Board vacated it August 2009 remand, and remanded the claims for additional development.  

The claims for an initial compensable evaluation for service-connected mood disorder, and for an effective date prior to June 17, 2009 for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of his service.

2.  The Veteran's service-connected degenerative lumbar spine disease, is productive of complaints of pain, and some decreased motion, but not favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

3.  The Veteran's service-connected thoracocervical spine disease is shown to be productive of complaints of pain, and some limitation of motion, but not forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes. 

4.  The Veteran's service-connected right knee tenosynovitis with bursitis is shown to have been productive of  complaints of knee pain, stiffness, swelling, giving way, and locking, as well as lack of endurance, but not ankylosis, moderate recurrent subluxation or lateral instability, a malunion of the tibia and fibula, knee flexion limited to 30 degrees, or extension limited to 15 degrees.   

5.  The Veteran's service-connected left knee tenosynovitis with bursitis is shown to have been productive of  complaints of knee pain, stiffness, swelling, giving way, and locking, as well as lack of endurance, but not ankylosis, moderate recurrent subluxation or lateral instability, a malunion of the tibia and fibula, knee flexion limited to 30 degrees, or extension limited to 15 degrees.   

6.  The Veteran's headaches are not shown to be productive of characteristic prostrating attacks occurring on an average of once a month over several months.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

2.  The criteria for an evaluation in excess of 20 percent for service-connected degenerative lumbar spine disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).   

3.  The criteria for an evaluation in excess of 10 percent for service-connected thoracocervical spine disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).   

4.  The criteria for a rating in excess of 10 percent for service-connected right knee tenosynovitis with bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2011).  

5.  The criteria for a rating in excess of 10 percent for service-connected left knee tenosynovitis with bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2011).  

6.  The criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has PTSD due to his service.  He asserts that he was involved in a search and rescue operation in which an air crewman was recovered.  The Veteran asserts:

[I] placed the small remains (tissue or small portions of body parts) into zip-lock bags.  The remains were kept I our presents [sic] as we stayed in the dorms. The next morning we awoke there was a fowl [sic] odor in the room.  As I opened one of the backpacks that contained the remains I notice[d] that a couple of the zip-lock bags were not sealed.  The odor was overwhelming as not only could I smell it, but you could taste it as well.  I took a shower hoping to get the smell off of my body and out of my nose.  It didn't work!  

See Veteran's stressor statement, dated in August 2005.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  However, these changes do not apply to a claim such as this, which is based solely on a noncombat stressor, therefore, no further notice or development is warranted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).   

Service connection is currently in effect for an acquired psychiatric disorder other than PTSD.  Specifically, service connection is in effect for a mood disorder.  See May 2009 RO rating decision.  The claim on appeal is therefore solely limited to PTSD.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran's description of his claimed stressor, dated in August 2005, has been discussed.  It was solely related to one event in which he was exposed to "the small remains (tissue or small portions of body parts)," which were reportedly kept in zip-lock bags.  This claimed stressor has not been verified (discussed infra).  In addition, in an October 2006 VA psychiatric examination report, he merely stated that he had been in an area where "they were peeling skin off the rocks"; there was no mention of having to keep remains in his room overnight.  In a number of subsequently dated reports, beginning in 2008, which were created after he filed his claims for PTSD and increased ratings, the Veteran asserted that he sustained a back injury while he was carrying remains of a dead body down a hill.  See e.g., February 2008 VA examination reports (two).  Some of these reports show that he reported details of an alleged inservice back injury that are inconsistent with his service treatment reports and his August 2005 stressor statement.  For example, a March 2010 VA progress note shows that the examiner stated, "Pt [patient] report initial injury occurred while in the military.  He reports carrying a 175 lbs (pound) corpse and jumping down a hill.  He reports feeling a crack as he fell down and since then has been experiencing chronic back pain."  See also May 2009 VA examination report ("he jumped down about 6 feet with a soldier on his back"); February 2010 VA progress note ("carrying a 175 lbs corpse"); January 2010 VA psychiatric examination report (injured while "carrying a dead pilot").  No such history was reported upon VA examination of the joints in May 1999, in November and December of 2000, or in October 2006.  Furthermore, the Veteran's service treatment reports show treatment for back symptoms beginning in 1989; there is no mention of an injury involving carrying a corpse/human remains.  Rather, the Veteran associated his symptoms with such activities as running, aerobics, and playing racquetball and basketball.  See e.g., Veteran's service treatment reports, dated in August 1989, May and April of 1990, August 1991, and November 1994.  Two November 1994 reports show that the Veteran specifically associated his back symptoms with playing racquetball.  Finally, a January 2010 VA psychiatric examination report shows that the Veteran stated that his military occupation specialty (MOS) was "Search & Rescue."  However, his discharge (DD Form 214) shows that his MOS was "Aerospace Control and Warning Systems Journeyman."  In contrast, he gave the correct description of his MOS during his October 2006 VA psychiatric examination.  The Board notes that service records do indicate that the Veteran performed some type of search and rescue duty on a volunteer basis (discussed infra), but that this claimed stressor has not been verified.  

In summary, the Veteran's claimed stressor and pertinent details of his service are so inconsistently reported, uncorroborated, and contradicted by service records, service medical records, and post-service medical records, to such a degree that the Board finds that, when all of the evidence is weighed together, he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  This credibility finding is applicable to the adjudication of all claims in this decision.  

The Veteran's service treatment reports are completely negative for a diagnosis of, or treatment of, an acquired psychiatric disorder.  

The post-service medical treatment reports consist of VA and non-VA reports, dated between 1996 and 2010. 

The Board finds that the evidence is insufficient to show that the Veteran has PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110, and 1131 a veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The post-service medical evidence includes a VA psychiatric examination report, dated in October 2006, which shows that the examiner stated that the Veteran's C-file had been reviewed.  The Axis I diagnoses were panic disorder without agoraphobia, rule out mood disorder not otherwise specified, and rule out anxiety disorder not otherwise specified (NOS).  The examiner specifically stated that the Veteran does not fulfill the diagnostic criteria for PTSD.  In addition, a VA psychiatric examination report, dated in January 2010, contains an Axis I diagnosis of depressive disorder NOS.   Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran has PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in VA progress notes.  In particular, the claims file includes two VA progress notes, dated in October 2005 and March 2007, in which a VA psychologist, S.Z., indicated that the Veteran had PTSD due to his service.  None of the reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history, and all such notations are all based on the Veteran's allegation of being exposed to human remains during service.  However, the Board has determined that he is not a credible historian, and that the evidence is insufficient to show that there is a verified stressor (discussed infra).  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  In this regard, the October 2006 VA examination report shows that the examiner indicated that he had reviewed the Veteran's C-file, and that he determined that the Veteran did not have PTSD.  In addition, although the January 2010 VA examination report was not based on a review of the Veteran's C-file, it contains other indicia of reliability: it shows that a VA psychologist determined that the Veteran does not have PTSD after taking an extensive history, after reviewing post-service treatment reports, and performing a detailed examination.  Accordingly, the claim must be denied.  

In addition, even assuming arguendo that PTSD were shown, the claim would have to be denied because there is no verified stressor.  If there is no combat experience, as in this case, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor, which there is not in this case.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

In this case, in duty-to-assist letters, dated in January 2005 and February 2006, the RO requested specific details of the claimed stressor.  The Veteran's August 2005 stressor statement has been discussed supra.  In memorandums, dated in September 2005, and August 2006, the RO determined that the Veteran had not submitted sufficient information warranting an attempt to verify the claimed stressor.  The Board further notes that to the extent that the Board's August 2009 decision (remand) requested additional development, that this decision was vacated in August 2010, and those remand instructions are not binding upon the Board.  See 38 C.F.R. § 20.904 (2011).  Nevertheless, to the extent that the Board's remand requested that another attempt be made to obtain additional details of the claimed stressor, in a VA duty-to-assist letter, dated in September 2009, the Veteran was requested to provide more detailed information about his claimed stressors.  However, no new details were provided; there is no record of a reply that is responsive to VA request.  As there is no verified stressor, the claim cannot be granted as a matter of law, and no further development is warranted.  See 38 C.F.R. § 3.159(d) (2011).  

In this case, the evidence is insufficient to show that the Veteran's claimed stressor is verified.  In this regard, the Veteran's service personnel records include a report which notes that he had volunteered as a team leader for a search and rescue team, with two aircraft mishaps, and one notation of participation in an F-16 crash site search and recovery operation.  However, the Veteran's duties are not further detailed, and there is no mention of any casualties.  The Veteran has been found not to be credible, and the RO has determined that there is insufficient detail warranting an attempt at verification.  Based on the foregoing, the Board finds that the evidence is insufficient to show that the claimed stressor occurred.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f).   

II.  Increased Ratings

The Veteran asserts that increased ratings are warranted for his service-connected degenerative lumbar spine disease, thoracocervical spine disease, headaches,
right knee tenosynovitis with bursitis, and left knee tenosynovitis with bursitis.  
With regard to the histories of the Veteran's spine disabilities, the Veteran's service treatment reports show multiple treatments for complaints of back pain as early as 1989, which he associated with such activities as playing basketball, playing racquetball, participation in aerobics, and running.  The findings included early discogenic changes L2-L4, and variant anterior wedging at T-12.  A Medical Board Report, dated in February 1996, notes mechanical low back pain, with an onset in April 1989.  See 38 C.F.R. § 4.1 (2011).  

In May 2007, the Veteran filed his claims for increased ratings.  In July 2008, the RO denied the claims.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where appropriate, consideration will be given to the provisions of 38 C.F.R. §§ 4.40  and 4.45.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joint and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that a total rating due to unemployability caused by service-connected disability (TDIU) is in effect as of June 17, 2009.  

A.  Degenerative Lumbar Spine Disease

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain), DC 5242 (degenerative arthritis of the spine) (see also DC 5003), and DC 5243 (intervertebral disc syndrome) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The General Rating Formula provides that an evaluation of 40 percent is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 20 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The relevant medical evidence dated during the time period on appeal consists of VA and non-VA reports, summarized as follows:  

A VA examination report, dated in October 2006, shows that on examination, the Veteran could flex his lumbosacral spine to 65 degrees, that extension was to 30 degrees, that left lateral flexion was to 25 degrees, that right lateral flexion was to 30 degrees, and that rotation was to 30 degrees, bilaterally.  The relevant aspect of the diagnosis notes dorsolumbar strain superimposed on degenerative changes at L3-4 and anterior wedging of the last thoracic vertebral body, with residuals.  

A VA examination report, dated in February 2008, shows that on examination, the Veteran could flex his lumbosacral spine to 70 degrees, that extension was to 25 degrees, that lateral flexion was to 30 degrees, bilaterally, and that rotation was to 30 degrees, bilaterally.  The relevant diagnosis was thoracolumbar strain.  

A VA examination report, dated in May 2009, shows that on examination, the Veteran could flex his lumbosacral spine to 65 degrees, that extension was to 25 degrees, that lateral flexion was to 30 degrees, bilaterally, and that rotation was to 30 degrees, bilaterally.  The relevant diagnosis was degenerative disc disease of the thoracolumbar spine.  

A VA examination report, dated in January 2010, shows that on examination, the Veteran could flex his lumbosacral spine to 90 degrees, that extension was to 20 degrees, that lateral flexion was to 30 degrees, bilaterally, and that rotation was to 30 degrees, bilaterally.  The relevant diagnosis was degenerative disc disease of the thoracolumbar spine.  

VA progress notes include the following: an October 2007 report contains a finding noting a full range of motion ("FROM") in the lumbar spine (specific degrees of motion were not provided).  A July 2009 report notes that the Veteran could flex his lumbosacral spine to 90 degrees, that extension was to 30 degrees, that lateral flexion was to 20 degrees, bilaterally, and that rotation was to 30 degrees, bilaterally.  A November 2009 report notes "full" flexion, extension, and lateral rotation spine (specific degrees of motion were not provided).  A December 2009 report notes that all ranges of motion were WNL (within normal limits).  

The Board finds that a rating in excess of 20 percent is not warranted under DC 5237, 5242, or 5243 and the General Rating Formula.  The recorded ranges of motion for the low back show that the Veteran's low back has flexion to more than 30 degrees.  In addition, there is no evidence of ankylosis of the spine, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  With regard to DC 5243, the Veteran has complained of symptoms such as radiating pain down his legs to his toes.  However, it does not appear that the Veteran has ever been diagnosed with intervertebral disc syndrome.  The October 2006 VA examination report states that there are no medical signs of radiculopathy.  At his February 2008 VA examination, the Veteran complained of flare-ups of back pain for three to seven days per month that were incapacitating.  The May 2009 and January 2010 VA examination reports show that the examiner specifically stated that there were no incapacitating episodes.  In addition, a January 2009 VA electromyography (EMG) report states that there was not electrodiagnostic evidence to show left lumbosacral radiculopathy.  The report states that the Veteran refused testing on his right leg claiming discomfort.  In summary, the evidence is insufficient to show incapacitating episodes within the meaning of the regulation, see Diagnostic Code 5243, Note 1, and the Veteran is not shown to have had intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, with regard to the possibility of "associated neurological abnormalities," while there are reports of radiculopathy, the Veteran was not found to have radiculopathy upon EMG in January 2009, and overall, the evidence does not show that the Veteran has a neurological disorder associated with his lumbar spine disorder.   

A higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca v. Brown, 38 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The October 2006 VA examination report notes complaints of back pain, and use of medications for pain and inflammation, and use of a TENS unit.  He further complained that he could only walk about 150 feet, and that he fell four to five times per month due to muscle spasms.  On examination, he walked in a slow, guarded manner, but was without a limp.  He complained he could not squat or perform heel and toe gait.  He complained that he needed assistance to put his stockings and shoes on, and that he could only carry 25 pounds.  On repetitive movement, flexion was to 45 degrees, extension was to 20 degrees, lateral flexion was to 25 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  Motor strength was +5.  X-rays were noted to show very mild disc space narrowing at L3-4.  Repetitive movement was also noted to show a loss of 20 degrees of flexion, 10 degrees of extension, and 5 degrees of right lateral flexion, additionally limited by pain.  

The February 2008 VA examination report notes complaints of back pain with incapacitating episodes lasting three to seven days per month.  On examination, gait was normal.  There was no spasm, or atrophy, guarding, pain on motion, or weakness.  Strength was 5/5 in the lower extremities.  There was no objective pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Associated X-rays were noted to show no significant abnormalities.  Effects on usual activities were "none" (feeding, bathing, dressing, and grooming), and "moderate" (chores, shopping, exercise, recreation, and traveling), and participation in sports was prevented.  

The May 2009 VA examination report notes complaints of constant, moderate back pain with radiation to the legs, with flare-ups upon increased activity and in cold/damp weather that caused an additional 25 percent decrease in functioning.  He complained of fatigue, decreased motion, pain, and spasms.  He asserted he had incapacitating episodes, but that there were none in the past 12 months.  The report notes that he did not use devices or aids, and that there was no limitation upon walking.  Gait was normal.  There was no spasm, atrophy, or weakness.  There was pain on motion, and guarding.  Strength was 5/5 in the lower extremities.  There was pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  A January 2009 magnetic resonance imaging study (MRI) was noted to show disc dessication at L3-4 and L5-S1, with a disc herniation at L3-4 with no demonstrable impingement on the left S1 nerve root or thecal sac.  
Associated X-rays were noted to show no significant abnormalities.  Effects on usual activities were "none" (feeding, bathing, dressing, toileting, and grooming), "mild" (shopping, recreation, and traveling), and "moderate" (chores and exercise) and "severe" (sports).    

Private magnetic resonance imaging studies (MRIs), dated in November 2009, contain impressions noting no demonstrative significant interval change, L3-4 degenerative disc disease and minimal posterior intervertebral disc bulging, and L5-S1 degenerative disc disease, left dorsolateral disc protrusion with no demonstrative impingement left S1 nerve root or thecal sac.  An MRI for the thoracic spine notes multi-level thoracic disc dessication, but no demonstrable significant spinal canal or neural foraminal narrowing, and annular tear at T9-10, with a persistent 2 millimeter (mm.) disc protrusion, with no appreciable spinal cord compression, and a 2 mm. left paracentral disc protrusion at T5-6 that did not impinge upon the spinal cord.  

The January 2010 VA examination report notes complaints of daily back pain with use of Vicodin, morphine, and hydrocodone.  The report notes that there is no history of surgery or hospitalization.  He reported having numbness and paresthesias, which the examiner indicated were due to diabetic neuropathy and tarsal tunnel syndrome.  He denied falls, unsteadiness, and weakness, but reported fatigue, decreased motion, stiffness, and spasms.  He reported weekly flare-ups that lasted for hours and which caused a 25 percent decline in overall function.  The report notes that there was no limitation upon walking, and that no devices or aids were used.  On examination, gait was normal.  There was no spasm, atrophy, pain with motion, or weakness.  There was guarding.  Strength was 5/5 in the lower extremities.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  An X-ray was noted to show no changes from prior study in February 2008.  Vertebral bodies had normal height and alignment, and intervertebral disc spaces were within normal limits.  Effects on usual activities were "none" (feeding, bathing, dressing, toileting, and grooming), "mild" (shopping, recreation, and traveling), and "moderate" (chores, exercise, and sports).    

Overall, VA progress notes show a number of treatments for back pain, and include findings noting 5/5 strength (April 2006, January, February and July of 2009), motor strength "within normal limits" (January 2009 EMG report), 3/5 or greater strength (February and March of 2010), and 5/5 (February and April of 2010), and contain notations of chronic back strain, disc herniation at L5-S1, and degenerative joint disease of the lumbar and thoracic spine.  See also January 2010 peripheral nerve examination report (5/5 strength).  Statements from VA health care providers, dated in March and April of 20120, note chronic back pain with an old T-12 compression fracture, with several failed attempts at medication, and short-term relief with trigger point injections, and participation in physical therapy.  A June 2009 report from Nellis Air Force Base notes a full range of motion in the extremities, and that motor, reflex, and sensation functions were within normal limits. 

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected lumbar and thoracic spine disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that a rating in excess of 20 percent is warranted.  Therefore, an increased rating is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

B.  Thoracocervical Spine Disease

The relevant aspect of the General Rating Formula provides that an evaluation of 20 percent is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A VA examination report, dated in October 2006, shows that on examination, the cervical spine had flexion to 35 degrees, extension to 40 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, right, and to 55 degrees, left.  The relevant aspect of the diagnosis was chronic cervical strain. 

A VA examination report, dated in February 2008, shows that on examination, the cervical spine had flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  The relevant diagnosis was cervical strain.   

A VA examination report, dated in May 2009, shows that on examination, the cervical spine had flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  

The Board finds that a rating in excess of 10 percent is not warranted.  The evidence does not show that the Veteran's cervical spine is productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees.  In addition, there is no evidence of ankylosis of the spine, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  With regard to DC 5243, the Veteran has not been diagnosed with intervertebral disc syndrome involving the cervical spine, and the evidence is insufficient to show incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  The Veteran is not shown to have had intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, with regard to the possibility of "associated neurological abnormalities," the evidence does not show that the Veteran has a neurological disorder associated with his thoracocervical spine disease.   

A higher evaluation is not warranted for functional loss.  The October 2006 VA examination report states that repetitive motion studies showed a loss of 5 degrees of left lateral rotation and that measurements after repetitive motion were 0 to 50 degrees, and that the rest of the movements remained the same.  Muscle spasms and guarding were not significant.  There were no signs of radiculopathy.  An X-ray from the previous month was noted to show reasonably well-maintained disc spaces, with mildly narrowed right C4 neural foramen.  There was pain following repetitive use.  At his February 2008 VA examination, the Veteran complained of constant, moderate, daily right-sided neck pain and stiffness, with monthly flare-ups lasting three to seven days.  More specifically, he claimed to have had three incapacitating episodes of neck pain in the last year, lasting one to three days, during which he could not turn his head to the right.  On examination, there was no ankylosis.  There was no spasm, atrophy, guarding, pain on motion, or weakness.  Upper extremity strength was 5/5.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  An X-ray was noted to show no acute bony abnormality, with normal vertebral body height, alignment and intervertebral disc spaces.  

The May 2009 VA examination report notes that there were no incapacitating episodes for the cervical region during the past 12 months.  On examination, head posture and position were normal.  There was no spasm, atrophy, guarding, pain on motion, or weakness.  Sensory testing in the upper extremities was normal.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There were no incapacitating episodes due to intervertebral disc syndrome.  A January 2010 VA examination report notes 5/5 muscle strength in the upper extremities, and that there was no atrophy. 

Overall, VA progress notes tend to show that the Veteran was found to have 5/5 muscle strength in the upper extremities.  See e.g., VA progress notes, dated in April 2006, January, February, and December of 2009; see also January 2009 VA peripheral nerves examination report.  

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination or other neurological impairment due to the Veteran's service-connected thoracocervical spine disease, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that a rating in excess of 10 percent is warranted.  Therefore, an increased rating is not warranted for the Veteran's disability on the basis of functional disability.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca; VAGCOPPREC 9-98.  

C.  Knees

The Veteran's service-connected knee disabilities have been evaluated as 10 percent disabling.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

With regard to 38 C.F.R. § 4.71, DC 5257, as this diagnostic code is not predicated on loss of range of motion, the regulations pertaining to functional loss, i.e., 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995), do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).  

With regard to the histories of these disabilities, the Veteran's service treatment reports show multiple treatments for complaints of knee symptoms dating back to at least 1990, with diagnoses that included patellofemoral syndrome.  As for the post-service medical evidence, it shows that in 2004, the Veteran underwent a right knee arthroscopy, with a postoperative diagnosis of symptomatic patellofemoral syndrome, right knee, with noted anterior horn medial meniscus tear.  See 38 C.F.R. § 4.1 (2011).  

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.71a , DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a , DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a , DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5260, flexion limited to 30 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5261, extension limited to 15 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

A VA examination report, dated in October 2006, shows that on examination, the Veteran's right knee had flexion to 100 degrees, and extension to 0 degrees, his left knee had flexion to 110 degrees, and extension to 0 degrees.  The diagnoses note status postoperative partial medial meniscectomy, right knee, and chondroplasty of the medial femoral condyle, with residuals, and chronic left knee pain.  

A VA examination report, dated in February 2008, shows that on examination, the Veteran's knees had flexion to 130 degrees, and extension to 0 degrees, bilaterally.  The diagnoses note residuals, right knee partial medial meniscectomy and chondroplasty of the medial femoral condyle, and left knee pain secondary to chronic strain, with residuals.  

A VA examination report, dated in January 2010, shows that on examination, the Veteran's knees had flexion to 130 degrees, and extension to 0 degrees, bilaterally.  The diagnosis was bilateral chondromalacia.    

VA progress notes contain several findings of a full range of motion (FROM) (specific degrees of motion were not provided).  See reports, dated in April 2006, May, October and December of 2009.  

The Board finds that the criteria for a rating in excess of 10 percent for either the right or the left knee under either DC 5260 or 5261 have not been met.  The recorded ranges of motion for the knees during the time period in issue show that his knees had extension to 0 degrees and flexion to no less than 100 degrees.  Furthermore, there is no evidence of ankylosis of either knee, or a malunion of the either tibia and fibula, and the criteria for a rating in excess of 10 percent for either knee under DC's 5256 and 5262 are not shown to have been met.  Finally, with regard to DC's 5257 and 5258, the evidence does not show that the Veteran had moderate recurrent subluxation or lateral instability, or a dislocated semilunar cartilage.  In this regard, he was noted to have intact medial and collateral ligaments, with no excessive movement (October 2006 VA examination report), no episodes of subluxation or dislocation, and no instability (February 2008 VA examination report), and in January 2010, although the Veteran claimed to have daily episodes of dislocation or subluxation, on examination there was no instability (January 2010 VA examination report).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, 5260, 5261, and 5262 are not shown to have been met, and the claims must be denied. 

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss at any time.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 38 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The medical evidence shows that the Veteran sought treatment for knee symptoms that included pain, weakness, and giving way.  

X-rays of the knees taken in September 2006 note no evidence of acute fracture or dislocation, with slight narrowing of the medial compartment of the right femorotibial joint.  

The October 2006 VA examination report notes complaints of constant knee pain, with pain, stiffness, swelling, giving way, and locking, as well as lack of endurance.  The Veteran claimed to wear a brace 12 hours a day, five days per week.  He claimed to have missed 12 days of work in the previous six months due to knee symptoms.  After repetitive motion, extension was to 0 degrees, bilaterally, and flexion was to 100 degrees (left) and 110 degrees (right).  The examiner noted that repetitive movement caused a 25 degree loss of flexion on the right, with limitation due to pain.  

The February 2008 VA examination report notes complaints of weakness, and that he could not jog anymore.  He complained of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking, grinding, popping, and flare-ups lasting one to two days every one or two months.  On examination, there were no limitations on standing or walking.  Gait was normal.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-rays were noted to show no fracture, with maintained alignment and preserved patellofemoral articulations.  

A September 2009 MRI study notes moderate femoral trochlear chondromalacia with subtle subchondral bone marrow edema and subchondral cystic changes, and mild nonspecific anterior knee subcutaneous soft tissue edema (left knee), and moderate to high grade chondromalacia with mild subchondral bone marrow edema and minimal subchondral cystic changes at the femoral trochlear groove and the medial articular surface of the femoral trochlear, and minimal medial compartment arthritic changes (right knee).  

The January 2010 VA examination report notes complaints of knee pain, popping, and crepitus.  He reported giving way, stiffness, decreased speed of joint motion, locking, swelling, dislocation or subluxation, and moderate weekly flare-ups lasting hours that caused a 25 percent decrease in functioning.  He denied weakness, incoordination or instability.  On examination, gait was normal.  There were no assistive devices or aids.  There were no limitations on standing or walking.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-rays were noted to show no fracture, with maintained alignment and preserved patellofemoral articulations.  There was no ankylosis.  Effects on usual activities were "none" (recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving), and "mild" (sports).  There were no significant effects on usual occupation.  X-rays were noted to show no acute osseous or articular abnormalities.  

VA progress notes include findings noting 5/5 strength in the lower extremities.  See e.g., reports dated in April 2006, January, February of 2009; February 2010; see also May 2009 VA peripheral nerves examination report, January 2010 VA peripheral nerves, and spine, examination reports.  

Given the foregoing, the evidence (or lack thereof) pertaining to such symptoms as neurological impairment, incoordination, loss of strength, atrophy, and other such findings, is not supportive of a higher rating on the basis of functional loss due to pain, and the Board finds that, when the ranges of motion in the bilateral knees are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either knee more nearly approximates the criteria for a rating in excess of 10 percent under either DC 5260 or DC 5261.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  

D.  Headaches

The Veteran asserts that he is entitled to an increased rating for headaches, currently evaluated as 10 percent disabling.  

The Veteran's headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  

Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months. 

A 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months. 

A VA neurological examination report, dated in February 2008, shows that the Veteran complained of headaches twice a month lasting one to 11/2 days, with headaches lasting three days up to three or four times per year.  He stated that he had been on medication for his headaches, but that he could not remember the name, and that he was not currently taking medication for his symptoms.  The report indicates that he was not receiving any treatment for his headaches.  An examination was normal.  The report indicates headache frequency was two to three times per month, and that "most attacks are prostrating."  Effects on usual activities were "none" (bathing, dressing, toileting, and grooming), and "mild" (chores, shopping, exercise, sports, recreation, traveling and feeding).  

A VA neurological examination report, dated in January 2010, shows that the Veteran complained of headaches once per month.  He stated that he was not taking any medication for his symptoms.  The report notes that he was not receiving any treatment for his headaches.  The report further notes that his headaches were not prostrating, that they had occurred once per month over the last 12 months, that the usual duration was for "hours," and that ordinary activity is possible.  An examination was normal.  The diagnosis was headaches, with no significant effects on usual occupation or on usual daily activities.  

After reviewing the totality of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's headaches.  The medical evidence is insufficient to show that he has had prostrating attacks of the required frequency.  In this regard, the Veteran's complaints of headache frequency vary considerably in his two VA examination reports, and the Board's discussion of the Veteran's lack of credibility, supra, is incorporated herein.  The February 2008 report shows that he had a normal examination, and that he was not receiving either treatment or medication for his symptoms.  An examination was normal.  Furthermore, there is no evidence of cranial pathology, or associated neurological pathology or impairment, and there are no outpatient treatment reports of record which corroborate the claimed frequency and severity of symptoms as noted in the February 2008 examination report.  In summary, there is insufficient evidence to show that the Veteran has headaches manifested by characteristic prostrating attacks occurring on an average of once a month over several months, and the Board finds that the criteria for an evaluation in excess of 10 percent under DC 8100 have not been met, and that the claim must be denied.  

E.  Conclusion

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased rating is warranted.  

The Board acknowledges that an appellant is normally competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he has been found not to be credible, and in any event, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2011).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006, January 2008, and in January, February, and September of 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations.  Inasmuch as he was not shown to have PTSD, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.  


REMAND

In May 2009, the RO granted service connection for a mood disorder, evaluated as noncompensable.  In December 2009, the Veteran filed a timely notice of disagreement (NOD) as to the issue of entitlement to an initial compensable evaluation.  In May 2010, the RO granted TDIU, with an effective date of June 17, 2009.  In July 2010, the Veteran filed a timely NOD as to the issue of entitlement to an earlier effective date for TDIU.  A statement of the case has not yet been issued as to these claims.  Because timely NODs were filed to the May 2009 and May 2010 rating decisions, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to an initial compensable evaluation for service-connected mood disorder, and entitlement to an effective date prior to June 17, 2009 for a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case with respect to the issues of entitlement to an initial compensable evaluation for service-connected mood disorder, and entitlement to an effective date prior to June 17, 2009 for a TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


